      Case 1:16-cr-00073-MAD Document 319 Filed 08/18/20 Page 1 of 1




                                                         August 18, 2020
Hon. Mae A. D’Agostino
U.S. District Judge
Northern District of New York
James T. Foley Courthouse
445 Broadway, 1st Floor
Albany, NY 12207

            Re:    United States v. Haviaropoulos (16-cr-73)

Dear Judge D’Agostino:

      Please let this letter serve as a request on behalf of Defendant that the sentencing currently
scheduled for September 24, 2020 be adjourned for thirty (30) days along with all
corresponding deadlines. The reason for this request is that my co-counsel, William Dreyer,
Esq., has a trial set to begin on September 15, 2020 that is likely to proceed and last
approximately several weeks. AUSA Hanlon consents to this request.

      Please do not hesitate to contact me should you have any questions or concerns.

                                       Respectfully submitted,

                                     CAPEZZA HILL, LLP


                               By:
                                        Benjamin W. Hill


cc: Daniel Hanlon, Esq. (Via ECF)
